Citation Nr: 0023167	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-18 581	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the Tallahassee Memorial 
Regional Medical Center from January 21, 1995, to January 25, 
1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973 
and from May 1974 to November 1978.

The instant appeal arose from March and April 1996 decisions 
of the Department of Veterans Affairs (VA) Medical Center 
(MC), in Bay Pines, Florida, which made payment for medical 
expenses incurred at Tallahassee Memorial Regional Medical 
Center from January 19, 1995, to January 21, 1995.  However, 
entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Tallahassee Memorial Regional 
Medical Center from January 21, 1995, to January 25, 1995, 
was denied.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1971 to May 1973 and from May 1974 to November 1978.

2.	On July 26, 2000, the Board of Veterans' Appeals (Board) 
was notified by the VA Regional Office in St. Petersburg, 
Florida, that the veteran died on July [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.




		
      C. P. RUSSELL
	Member, Board of Veterans' Appeals

 



